Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Inasmuch as the language … is configured to perform an unusual type of substrate inspection.. is not understood Claim 9 is held not to particularly point out nor distinctly claim an invention and moreover this claim is also held to be vague and indefinite. Applicant is requested to define what applicant means by the language “unusual type of substrate inspection”.  What is an usual type of inspection?
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda ( Pat No. 8,406,503 B2); hereinafter Ueda.
Ueda  teaches a mounted component   inspection apparatus which includes a component library holding inspection information; an inspection processing unit for inspecting a component under inspection using the component library; a match rate acquisition unit for acquiring a match rate indicating the degree to which the inspection information is suitable for the inspection by the inspection processing unit and a judgment unit for selecting the inspection information before updating and the inspection information after updating . The component library can hold the inspection information before and after the updating and the inspection processing unit carries out the inspection using the inspection information before and after updating held in the component library. (Cf. abstract).  

    PNG
    media_image1.png
    701
    513
    media_image1.png
    Greyscale

Additionally Ueda teaches a substrate (23) mounted on a stage (22). The substrate (23) is a circuit board. A component (24) is mounted on substrate (23). Image unit (26) produces images which are obtained by camera (21). The brightness of the image produces data which are in a data storage unit (28).  Image processing unit (27) 
         It would have been obvious to provide a component mounting system including a  component mounting device including a component mounting unit .  .  
Claims 1-4, 6, 8-10 and 13-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Kato (Chinese Pat Doc. 102438438 A); hereinafter Kato.
         Kato teaches a method and device for inspecting and managing a substrate/. The device for inspecting and managing substrates/circuit board (S) includes a  configuration changing device to  change information acquiring part (43) used for acquiring change information of  component mounting device (12), a part (44) used for overseeing and checking items of an inspection device (13) for checking circuit board (S)  based of the acquired information and a part (45) used for indicating or checking 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729